PER CURIAM.
Paul Wayne Spencer appeals his convictions of possession of cocaine and possession of drug paraphernalia and the sentences imposed. He raises a number of issues on appeal, only one of which has merit.
Spencer contends the trial judge erred in finding him to be an habitual felony offender. The offenses were committed on April 14, 1991. The trial judge sentenced appellant as an habitual felony offender under an amendment to section 775.084 contained in chapter 89-280, Laws of Florida, which permitted imposition of an extended term of imprisonment if the defendant had been previously convicted of any combination of two or more felonies in this state or other qualified offenses. In State v. Johnson, 616 So.2d 1 (Fla.1993), the supreme court determined that chapter 89-280 violated the single subject provision of article III, section 6, of the Florida Constitution and that a sentence as an habitual offender based on the 1989 amendments for a crime which was committed within the period of October 1, 1989, the effective date of the 1989 amendments to the habitual offender statute, to May 2, 1991, the date of the reenactment of the statute, is illegal.
The habitual offender sentences are vacated, and the case is remanded for resentenc-ing. In all other respects, the judgment is affirmed.
BARFIELD, ALLEN and WEBSTER, JJ., concur.